Case 1:19-cr-10080-NI\/|G Document 12 Filed 03/11/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED sTATES )
) 19-cR-10080 ‘
) t
V. )
) FJLED uNDER sEAL
DAVID smoo )
)

l
ASSENTED TO GOVERNMENT'S MOTION FOR BOND'

 

The Government respectfully moves the Court to order that the Defendant submit a $l
million cashier’s check to the Clerk of Courts for the District of Massachusetts. In support of that
motion, the Government states as follows:

On Friday, March 8, 2019, Defendant, a Canadian citizen and resident of Vancouver,
Canada, was arrested pursuant to an arrest warrant issued by this Court in the above-captioned
case. Defendant was arrested in or about San Jose, California. Defendant’s initial appearance in
California is March ll, 2019 at 1:30 p.m. Defendant is represented by Martin Weinberg, Esq. in
Boston and two attorneys from Las Vegas, Nevada, Richard Schonfeld, Esq. and David Chesnoft`,
Esq. The parties have discussed this case and have agreed that Defendant will post a bond in the
form of a cashier’s check in the amount of $1 million with the Clerk of Courts in Boston. This
bond will allow Defendant to travel to Boston in advance of his initial appearance in this District
on Friday, March 15, 2019. 7

On March ll, 2019, a representative of Defendant’s attomey, Martin Weinberg, appeared
at the Clerl< of Courts to post a $1 million bond in the form of a cashier’s check obtained from a

wire transfer Defendant made from his accounts in Vancouver, Canada. The Clerlc of Courts

Case 1:19-cr-10080-NI\/|G Document 12 Filed 03/11/19 Page 2 of 2

would not accept the money, however, because there was no Court order to that effect.
Accordingly, the Government hereby moves to order that the Clerk of Courts accept the $1
million-~ cashier’ s check from Defendant David Sidoo in advance of - his initial appearance in

Boston.

i ' Respect["ully submitted,
ANDREW E. LELLING
_ United States Attorney

By: _s/Eric S. Rosen
ERIC S. ROSEN
Assistant U.S.‘Attorney

Dated: March 11, 2019

 

HONORABLE M. PAGE KELLEY
U.S. Magistrate Judge
District of Massachusetts

Cc: Martin Weinberg, Esq.
Counsel for Defendant Sidoo

